11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Cintas-R.U.S., L.P.,                          * From the 118th District Court
                                                of Howard County,
                                                Trial Court No. 51081

Vs. No. 11-19-00145-CV                        * June 10, 2021

Dave’s Tubing Testing and Hot                 * Memorandum Opinion by Bailey, C.J.
Oil Service, Inc.,                              (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Cintas-R.U.S., L.P.